Citation Nr: 0612086	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured right wrist, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for residuals of a 
fracture to the 3rd and 4th metatarsals of the left foot.

3.  Entitlement to a compensable rating for residuals of a 
fractured fifth metacarpal of the right hand.

4.  Entitlement to an increased rating for residuals of a 
fractured mid-shaft tibia and proximal fibula with shortening 
of the left leg, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable rating for residuals of a 
fractured left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from June 1974 through June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  That decision, in pertinent part, 
denied entitlement to increased ratings for the disorders 
currently before the Board.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the RO in 
September 2005.

The Board notes that the veteran perfected an appeal with 
regard to the issue of entitlement to service connection for 
myopic astigmatism.  In a September 2005 statement the 
veteran indicated that he wished to withdraw that issue from 
consideration by the Board.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).  Accordingly, this 
issue is no longer before the Board.

This claim of entitlement to a compensable rating for a left 
foot disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran is currently in receipt of the maximum 
disability rating available under the rating criteria that 
apply to his right wrist disability.

3.  The evidence does not reasonably show that the veteran's 
right fifth finger disorder is manifested by ankylosis or a 
functional loss equivalent to amputation of that digit.

4.  The residuals of a fracture of the mid-shaft tibia and 
proximal fibula have not resulted in more than slight knee or 
ankle disability.

5.  The evidence reasonably shows that residuals of a 
fracture of the left wrist are productive of slight 
limitation of motion with pain.

CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right wrist are not more 
than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2005).

2.  Residuals of a fracture of the 5th metacarpal of the 
right hand are not compensable according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (2005).

3.  Residuals of a fracture of the mid-shaft tibia and 
proximal fibula with shortening of the left leg are not more 
than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2005).

4.  Residuals of a fracture of the left wrist are 10 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5215 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefines the obligations 
of the VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in August 2003, provided the veteran with 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006), the Court noted, citing Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the veteran before the RO decision 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the veteran 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
veteran.  The Court in Mayfield noted that there could be no 
prejudice with an error in the timing of the VCAA notice if 
its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingness/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the element of 
the claim reasonably contemplated by the application.  
Dingness/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of evidence was needed to substantiate his 
claims for increase, but he was not provided with notice of 
the type of evidence necessary to establish the effective 
dates for such claims.  Despite the inadequate notice 
provided to the veteran on these elements, the board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that a preponderance of the evidence is 
against the veteran's claims (except for the left wrist), any 
question as to the appropriate disability ratings or 
effective dates to be assigned is rendered moot.  as to the 
left wrist, the error in failing to inform the veteran of how 
an effective date is determined is not prejudicial, as such 
will be accomplished when the RO effectuates the grant of the 
10 percent evaluation.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Increased Rating Right Wrist

Factual Background

Service medical records indicate that the veteran was in a 
motor vehicle accident in September 1985 and sustained a 
fracture to the right wrist.

A January 1995 rating decision granted service connection for 
residuals of a fractured right wrist and assigned an initial 
noncompensable rating.

A December 2002 VA examination report noted that the veteran 
complained of severe pain in the right wrist.  On 
examination, there right wrist was slightly tender.  
Dorsiflexion was to 60 degrees, palmar flexion was to 60 
degrees, radial deviation was to 15 degrees, and ulnar 
deviation was to 25 degrees.  There were no complaints of 
pain with motion.  X-rays taken in conjunction with the 
examination were interpreted as showing mild degenerative 
joint disease right wrist.

A December 2003 VA examination report noted that the veteran 
was right handed.  He reported daily pain in the wrist with 
somewhat limited motion.  On examination, muscle strength was 
4/5, and palmar flexion was 5 out of 5.  There was no 
swelling or tenderness to palpation.  Dorsiflexion was to 50 
degrees, palmar flexion was to 55 degrees, radial deviation 
was to 10 degrees, and ulnar deviation was to 35 degrees.

A November 2004 VA examination report indicated that the 
veteran complained of daily persistent pain in the right 
wrist.  On examination, dorsiflexion was to 60 degrees, 
palmar flexion was to 60 degrees, ulnar deviation was to 35 
degrees, radial deviation was to 15 degrees, and pronation 
and supination were to 85 degrees.  The examiner noted that 
there was some pain with repetitive motion.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the RO in 
September 2005.  The veteran's wife indicated that he was in 
constant pain because of his disabilities.  The veteran 
testified that he was in chronic pain due to his right wrist.  
He stated that he had difficulty writing and occasionally 
dropped things.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215.

Ankylosis of the wrist in a favorable position in 20 degrees 
to 30 degrees of dorsiflexion is evaluated as 30 percent 
disabling if the major wrist is affected and 20 percent 
disabling if the minor wrist is affected.  If not in the 
favorable position, a 30 percent evaluation is assigned for 
the minor wrist and a 40 percent evaluation is assigned for 
the major wrist.  Ankylosis in an unfavorable position, in 
any degree of palmar flexion or with ulnar or radial 
deviation is evaluated as 50 percent disabling when there is 
involvement of the major wrist and 40 percent disabling where 
the minor wrist is affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2005).

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005). 

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As to evaluating a disability involving the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to these considerations: (a) less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.);  (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.);  (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  (d) 
excess fatigability;  (e) incoordination, impaired ability to 
execute skilled movements smoothly;  and (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Although the veteran has complained of pain that affects his 
wrist function, it is important to note that the veteran is 
rated on the basis of limitation of motion under Diagnostic 
Code 5215 and, in this regard, it is noted that he has 
already been assigned the highest disability rating available 
for limitation of motion.  In such an instance, where "the 
appellant is already receiving the maximum disability rating" 
for limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
impairment due to pain must be equated to loss of motion) is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
see also VAOPGCPREC 36-97 (Dec. 12, 1997).  Additionally, the 
Board notes that the veteran's claims file does not contain a 
diagnosis of ankylosis.  In the absence of ankylosis, the 
Board may not rate his right wrist disability as ankylosis 
under Diagnostic Code 5214.  Johnston, supra.  The Board 
further finds that the pain and weakness associated with the 
disorder has not resulted in limitation of motion of the 
wrist to such a degree that the function is comparable with 
an ankylosed wrist.  Consequently, an increased schedular 
rating is not warranted for the veteran's service-connected 
right wrist disability under either Diagnostic Code 5214 or 
5215.

III.  Increased Rating for Right Hand Disorder

Factual Background

A September 1976 service medical record indicates that the 
veteran sustained a fracture of the right 5th metacarpal.

A January 1995 rating decision granted service connection for 
residuals of a fractured right 5th metacarpal, and assigned 
an initial noncompensable rating.

A December 2002 VA examination report noted that the veteran 
indicated that there were no symptoms associated with his 
right finger at that time.  No objective findings were noted.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in September 2005.  He 
stated that he had full range of motion in his right fingers, 
but experienced pain in his right 5th finger.

Criteria

Ankylosis of any finger other than the thumb, the index 
finger or the middle finger is evaluated as noncompensable 
(whether for the major or minor hand) is evaluated as 
noncompensable with the exception that extremely unfavorable 
ankylosis is rated as amputation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.

Analysis

First, the Board has considered the rating criteria 
applicable for rating residuals of a fracture of the right 
fifth metacarpal under 38 C.F.R. § 4.71a, Diagnostic Code 
5227, which pertain to ankylosis of the little finger.  Under 
the rating criteria for ankylosis of the fifth digit of 
either hand, ankylosis-unfavorable or favorable-is rated as 
noncompensably disabling.  Thus, this code does not provide a 
basis for assigning a higher rating.  (Extremely unfavorable 
ankylosis, which contemplates all joints of the finger being 
in extension or extreme flexion, or with rotation and 
angulation of bones, is ratable as amputation, but, as noted 
above, such a problem is not evident in the veteran's case.  
He has only one joint affected, and there are no clinical 
findings consistent with extremely unfavorable ankylosis.)

The Board has also considered the rating criteria used for 
limitation of range of motion of individual digits found at 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2005).  Under 
Diagnostic Code 5230, any limitation of motion of the little 
finger is also rated as noncompensably disabling.  A higher 
rating is also not warranted under this code.

The Board therefore finds that a compensable rating is not 
warranted, even with consideration of the effects of pain.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

IV.  Increased Rating for Left Leg Disorder

Factual Background

Service medical records reflect that the veteran sustained a 
fractured tibia and fibula in a September 1985 motor vehicle 
accident.

A January 1995 rating decision granted service connection for 
a left leg disorder and assigned an initial noncompensable 
rating.  A July 2004 SSOC granted a rating of 10 percent for 
the veteran's left leg disorder.  The January 1995 rating 
decision also granted service connection for a left ankle 
disorder.  The rating for the left ankle disorder is not 
currently at issue.

A December 2002 VA examination report noted that the veteran 
complained of severe pain in the left medial leg.  On 
examination, the left leg was noted to be approximately one 
inch shorter than the right leg.  On ambulation there was a 
moderate limp and the veteran had slight external rotation 
gait on the left.  On examination, range of motion of the 
left knee was 0 to 135 degrees.  There was no tenderness to 
palpation.  Cruciate and collateral ligaments were stable.  
Internal and external torsion was negative.  There was no 
effusion and no crepitation.  X-rays taken in conjunction 
with the examination were interpreted as showing left tibial 
rod and old fracture of the proximal fibular shaft and normal 
left knee.

A December 2003 VA examination report noted that the veteran 
complained of pain in the fracture region of the left leg.  
He stated there was more decreased motion of the left leg.  
On examination, the veteran's left leg was tender pretibially 
about the middle third.  It was noted that the veteran had a 
1.25 inch leg length discrepancy between the left and right 
legs.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in September 2005.  He 
stated that his left leg was easily fatigued.

Criteria

A 30 percent rating is available for malunion of the tibia 
and fibula with marked knee or ankle disability.  A 20 
percent rating is assigned in the case of malunion with 
moderate knee or ankle disability.  A 10 percent rating is 
assigned where there is malunion with slight knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Analysis

Initially, the Board notes that under Diagnostic Code 5262 
the level of disability is determined based on the impairment 
to the veteran's knee or ankle as a result of a malunion of 
the tibia and fibula.  In this regard, the Board notes that 
the veteran's left ankle has been service connected as a 
separate disorder.  Therefore, impairment of the ankle is not 
under consideration at this time.  With regard to knee 
impairment, the Board notes that the evidence of record 
indicates that the veteran's left knee impairment can be 
characterized as no more than slight.  The December 2002 VA 
examination report noted that the veteran's range of motion 
was 0 to 135 degrees.  There was also no tenderness or 
swelling noted.  In the absence of objective findings 
indicating that the veteran's left leg disorder is productive 
of moderate knee impairment, entitlement to a rating excess 
of 10 percent is denied.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45). The veteran 
complains of pain on movement.  However, the 10 percent 
evaluation assigned in this decision contemplates pain on 
motion and also contemplate exacerbations of the service-
connected disability.  See 38 C.F.R. § 4.1 (veteran's 
disability evaluation encompasses compensation for 
considerable loss of working time from exacerbations or 
illnesses).  The Board finds that the functional impairment 
described in the examination reports and by the veteran is 
indicative of no more than the impairment contemplated by a 
schedular disability rating of 10 percent granted for left 
leg disorder under Diagnostic Code 5262.

V.  Increased Rating for Left Wrist Disorder

Factual Background

Service medical records indicate that the veteran sustained a 
fracture left wrist in an October 1975 jeep accident.

A January 1995 rating decision granted service connection for 
residuals of a left wrist fracture and assigned an initial 
noncompensable rating.

A December 2002 VA examination report noted that the veteran 
indicated that there were no symptoms associated with his 
left wrist.  No objective findings were reported with regard 
to the left wrist.

A December 2003 VA examination report noted that the veteran 
complained of daily pain and some limited function in the 
left wrist.  On examination, muscle strength was 4/5.  There 
was no tenderness or swelling.  Dorsiflexion was to 70 
degrees.  Palmar flexion was to 65 degrees.  Radial deviation 
was to 20 degrees.  Ulnar deviation was to 35 degrees.  The 
examiner noted that, "with respect to the De Luca factors" 
functional impairment was noted to be slight.

A November 2004 VA examination report indicated that the 
veteran complained of periodic pain in the left wrist.  On 
examination, dorsiflexion was to 60 degrees.  Palmar flexion 
was to 60 degrees.  Ulnar deviation was to 35 degrees.  
Radial deviation was to 15 degrees.  Pronation and supination 
were to 75 degrees.  The examiner noted that there was some 
pain with repetitive motion.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in September 2005.  He 
stated he experienced numbness and tingling in his left 
wrist.

Analysis

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215 (1998).

Initially, the Board notes that a compensable rating is not 
available for the service-connected disability under 
Diagnostic Code 5215.  A 10 percent rating under such code 
requires dorsiflexion of less than 15 degrees or palmar 
flexion in line with the forearm.  The November 2004 VA 
examination report noted dorsiflexion and palmar flexion of 
60 degrees.  

However, the Board notes that the December 2003 VA examiner 
reported that the veteran had slight functional impairment 
when DeLuca considerations were taken into account.  
Accordingly, the Board finds that a review of all the 
evidence of record suggests that a 10 percent rating for 
limitation of function based on DeLuca factors  would be 
appropriate in this instance due to the finding that the 
veteran has slight functional impairment in the left wrist.  
A higher rating is not warranted at this time as the 
complaints reported by the veteran and documented by the 
clinical evidence do not suggest a disability picture such 
that the veteran's limitation of the left wrist is productive 
of impairment greater than that which is contemplated in a 10 
percent rating.

VI.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that any of the disorders at issue alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased rating for residuals of a 
fractured right wrist, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a compensable rating for residuals of a 
fractured fifth metacarpal of the right hand, is denied.

Entitlement to an increased rating for residuals of a 
fractured mid-shaft tibia and proximal fibula with shortening 
of the left leg, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to a 10 percent rating for residuals of a 
fractured left wrist is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

A review of the record indicates that the December 2002 VA 
examination report noted that x-rays of the left foot were 
interpreted as showing degenerative joint disease.  However, 
the examination report did not specify whether the diagnosed 
degenerative joint disease affected either the 3rd or 4th 
metatarsal of the left foot.  As degenerative arthritis 
established by x-ray findings warrants a 10 percent rating 
for each major joint or group of minor joints, even when 
limitation of motion is noncompensable, the Board finds that 
a new VA examination is warranted to obtain more specific 
findings associated with the veteran's left foot.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination appropriate to evaluating the 
current level of disability associated 
with the veteran's left foot disorder.  
The claims folder and a separate copy of 
this remand should be made available to 
the examiner for review.  The examiner is 
asked to determine if the degenerative 
joint disease noted in the December 2002 
VA examination report affects either of 
the veteran's service-connected joints.

2.  After the development requested above 
has been completed to the extent 
possible, readjudicate the claim.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A.P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


